             Case 1:21-cv-02195-AJN Document 17 Filed 05/18/21 Page 1 of 1




                                                                                                               By CM/ECF

 May 18, 2021                                                                                              Claude G. Szyfer
                                                                                                 Direct Dial: 212.806.5934
                                                                                                        Fax: 212.806.6006
                                                                                                      cszyfer@stroock.com

The Honorable Alison J. Nathan
U.S. District Court for the Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Courtroom 906
New York, New York 10007

Re:       Compass, Inc. and Compass RE NY, LLC v. Real Estate Board of New York, Inc. – Case
          No. 1:21-CV-02195-AJN – Request for Oral Argument

Dear Judge Nathan:

       We are counsel to Defendant Real Estate Board of New York, Inc. (“REBNY”) in the
above-referenced matter. Today, on behalf of REBNY, we filed a motion to dismiss Plaintiffs’
complaint (ECF 13-15). Under Rule 3(E) of this Court’s Individual Practices in Civil Cases,
REBNY respectfully requests oral argument on its motion. Please do not hesitate to have
Chambers contact me if any additional information is required, and we appreciate in advance
the Court’s consideration of this request.

Respectfully submitted,

/s/ Claude G. Szyfer

Claude G. Szyfer

cc:       All Parties of Record (via CM/ECF)




STROOCK & STROOCK & LAVAN LLP New York  Los Angeles  Miami  Washington, DC
180 Maiden Lane, New York, NY 10038-4982  T. 212.806.5400  F. 212.806.6006  www.stroock.com
